DETAILED ACTION   
Claim Objections
1.	Claims 2, 3, 5, 7 – 11, 19 are objected to because of the following informalities:
          In claim 2, line 2, “the composition change element” should be changed to “the at least composition change element”	
          In claim 3, lines 2 - 6, “at least one period sequentially superimposed along the epitaxial direction, each period of the at least one period comprises a first periodic layer and a second periodic layer sequentially superimposed along the epitaxial direction, and the composition change element exists in the first periodic layer” is unclear as to whether it is being referred to “at least one period layer sequentially superimposed along the epitaxial direction, each period layer of the at least one period layer comprises a first periodic layer and a second periodic layer sequentially superimposed along the epitaxial direction, and the composition change element exists in the first periodic layer”
          In claim 5, lines 2 - 6, “at least one period sequentially superimposed along the epitaxial direction, each period of the at least one period comprises a first periodic layer and a second periodic layer sequentially superimposed along the epitaxial direction, and the composition change element exists in the second periodic layer” is unclear as to whether it is being referred to “at least one period layer sequentially superimposed along the epitaxial direction, each period layer of the at least one period layer comprises a first periodic layer and a second periodic layer sequentially superimposed along the epitaxial direction, and the composition change element exists in the second periodic layer”
          In claim 7, lines 1, 2, “the composition change element is a Group III element” should be changed to “the composition change element comprises a Group III element”

In claim 9, lines 1, 2, “the Group V element comprises N” should be changed to “the composition change element comprises a Group V element wherein the Group V element comprises N”	because it lacks of antecedent basis.
In claim 10, lines 1, 2, “the composition change element is a Group V element” should be changed to “the composition change element comprises a Group V element”
In claim 11, lines 1, 2, “the Group III element comprises Al, Ga, and In” should be changed to “the composition change element comprises a Group III element wherein the Group III element comprises at least one of Al, Ga, and In” because it lacks of antecedent basis.
Appropriate correction is required.
In claim 19, lines 2 - 8, “before forming the p-type semiconductor material layer on the surface of the composition change layer, forming, in the gate region of the composition change layer, a groove extending toward the barrier layer; the forming the p-type semiconductor material layer on the surface of the composition change layer comprises: forming the p-type semiconductor material layer on a surface of the composition change layer” should be changed to “before forming the p-type semiconductor material layer on the surface of the composition change layer, forming, in the gate region of the composition change layer, a groove extending toward the barrier layer” because “the p-type semiconductor material layer on the surface of the composition change layer” is redundant from the prior defined limitation.



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 7 – 13, 15, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al. (7,728,356).
With regard to claim 1, Suh et al. disclose a semiconductor structure (for example, see fig. 1(a)), comprising:
a channel layer (a layer 110, includes 2DEG, functioning as a channel layer);
a barrier layer (AlN layer 108 functioning as a barrier layer. Although the applicant uses terms different to those of Suh et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.) located on the channel layer (110);
a composition change layer (AlGaN layer 106, comprising changing the Al composition, functioning as a composition change layer; for example, see column 6, lines 18 - 20) located on the barrier layer (108), a gate region (referred to as “104A” by examiner’s annotation shown in fig. 1(a) below) being defined on a surface of the composition change layer (106), and a material of the composition change layer (106) comprising at least one composition change element  (AlxGa1-xN, having Al composition changed, functioning as composition change element); and


    PNG
    media_image1.png
    306
    574
    media_image1.png
    Greyscale


With regard to claim 2, Suh et al. disclose a change curve of a component (Al) of the composition change element (AlxGa1-xN) along an epitaxial direction (column 7, lines 21, 22 disclose the epitaxial structure 104-110. Therefore, the epitaxial structure 106 having an epitaxial direction) comprises an increasing or decreasing change (because Al composition is changed; for example, see fig. 2(b) below).

    PNG
    media_image2.png
    487
    429
    media_image2.png
    Greyscale



With regard to claim 7, Suh et al. disclose the composition change element (AlxGa1-xN) comprises a Group III element. (Al or Ga)
With regard to claim 8, Suh et al. disclose the Group III element comprises Al, Ga.
With regard to claim 9, Suh et al. disclose the composition change element (AlxGa1-xN) comprises a Group V element comprises N.
With regard to claim 10, Suh et al. disclose the composition change element comprises a Group V element (N).
With regard to claim 11, Suh et al. disclose the composition change element comprises a Group III element comprises Al, Ga.
claim 12, Suh et al. disclose the composition change element comprises a Group V element (N).
With regard to claim 13, Suh et al. disclose a groove (a recess 118 functioning as groove) located in the gate region (104A) of the composition change layer (106); wherein at least a portion of the p-type semiconductor material layer (104) fills the groove (118).
With regard to claim 15, Suh et al. disclose the p-type semiconductor material layer (104) is p-type GaN.
With regard to claim 18, Suh et al. disclose a method for manufacturing a semiconductor structure (for example, see fig. 1(a)), comprising:
sequentially forming a channel layer (a layer 110, includes 2DEG, functioning as a channel layer) and a barrier layer (AlN layer 108 functioning as a barrier layer. Although the applicant uses terms different to those of Suh et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.);
forming a composition change layer (AlGaN layer 106, comprising changing the Al composition, functioning as a composition change layer; for example, see column 6, lines 18 - 20) on the barrier layer (108), a gate region (referred to as “104A” by examiner’s annotation shown in fig. 1(a) below) being defined on a surface of the composition change layer (106), and a material (AlxGa1-xN) of the composition change layer (106) comprising at least one composition change element (AlxGa1-xN, having Al composition changed, functioning as composition change element);

performing selective etching (for example, column 6, lines 38 – 40) on the p-type semiconductor material layer to reserve the p-type semiconductor material layer (104) in the gate region (104A), and monitoring a component (Al, for example, see fig. 2(b)) of the composition change element (AlGaN); and
stopping the selective etching (stopping etching at the top surface of the layer 106) in an event that a preset change curve is found (for example, see fig. 2(b)).

    PNG
    media_image1.png
    306
    574
    media_image1.png
    Greyscale

With regard to claim 19, Suh et al. disclose before forming the p-type semiconductor material layer (104) on the surface (the top surface) of the composition change layer (106), forming, in the gate region (104A) of the composition change layer (106), a groove (a recess 118 functioning as a groove, forming in the gate region 104A) extending toward the barrier layer (108); wherein the forming the p-type semiconductor material layer (104) on the surface (the top surface) of the composition change layer (106) comprises: forming the p-type semiconductor material layer (104) on a surface (a top surface) of the composition change layer (106), wherein .

4.	Claim(s) 1 – 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIKITA et al. (CN102239551).
With regard to claim 1, HIKITA et al. disclose a semiconductor structure (for example, see fig. 5), comprising:
a channel layer (a GaN layer 103 functioning as a channel layer);
a barrier layer (AlGaN layer 104 functioning as a barrier layer. Although the applicant uses terms different to those of HIKITA et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.) located on the channel layer (103);
a composition change layer (a layer, comprising GaN layers 105, 501 and AlGaN layers 106, 502, functioning as a composition change layer wherein the composition change layer 105, 106, 501, 502 having a composition material changed from GaN to AlGaN) located on the barrier layer (104), a gate region (referred to as “107A” by examiner’s annotation shown in fig. 5 below) being defined on a surface of the composition change layer (105, 501, 106, 502), and a material of the composition change layer (105, 106, 501, 502) comprising at least one composition change element  (GaN and AlGaN, having no Al from a layer 105, 501 to Al of AlGaN layer 106, 502, functioning as composition change element); and


    PNG
    media_image3.png
    408
    528
    media_image3.png
    Greyscale


With regard to claim 2, HIKITA et al. disclose a change curve (GaN and AlGaN, having no Al from a layer 105, 501 to Al of AlGaN layer 106, 502, functioning as composition change element, so it is having at least one change curve) of a component (Ga, AlGa) of the composition change element (GaN and AlGaN) along an epitaxial direction (the structure of fig. 5 forming in epitaxial method and inherently having any epitaxial direction to be an increasing or decreasing direction) comprises an increasing or decreasing change.
With regard to claim 3, HIKITA et al. disclose the composition change layer (105, 106, 501, 502) adopts a periodic structure (a structure of 105, 106, 501, 502), and the periodic structure (the structure of 105, 106, 501, 502) comprises at least one period (at least one change, 
With regard to claim 4, HIKITA et al. disclose a material of the composition change layer (105, 106, 501, 502) is a III-V compound (Al, Ga, N), a material of the first periodic layer (105, 106) comprises at least one Group III element (Al, Ga) and at least one Group V element (N), and a material of the second periodic layer (501, 502) comprises at least one Group III element (Al, Ga) and at least one Group V element (N).
With regard to claim 5, HIKITA et al. disclose the composition change layer (105, 106, 501, 502) adopts a periodic structure (a structure of 105, 106, 501, 502), and the periodic structure (the structure of 105, 106, 501, 502) comprises at least one period (at least one change, no Al of GaN to Al of AlGaN,  functioning as one period) sequentially superimposed along the epitaxial direction (the structure of fig. 5 forming in epitaxial method and inherently having any epitaxial direction to be the epitaxial direction), each period of the at least one period comprises a first periodic layer (105, 106) and a second periodic layer (501, 502) sequentially superimposed along the epitaxial direction (the structure of fig. 5 forming in epitaxial method and inherently having any epitaxial direction to be the epitaxial direction), and the composition change element (GaN and AlGaN) exists in the second periodic layer (501, 502).
claim 6, HIKITA et al. disclose a material of the composition change layer (105, 106, 501, 502) is a III-V compound (Al, Ga, N), a material of the first periodic layer (105, 106) comprises at least one Group III element (Al, Ga) and at least one Group V element (N), and a material of the second periodic layer (501, 502) comprises at least one Group III element (Al, Ga) and at least one Group V element (N).
With regard to claim 7, HIKITA et al. disclose the composition change element (GaN and AlGaN) comprises a Group III element. (Al or Ga)
With regard to claim 8, HIKITA et al. disclose the Group III element comprises Al, Ga.
With regard to claim 9, HIKITA et al. disclose the composition change element (GaN and AlGaN) comprises a Group V element comprises N.
With regard to claim 10, HIKITA et al. disclose the composition change element (GaN and AlGaN) comprises a Group V element (N).
With regard to claim 11, HIKITA et al. disclose the composition change element comprises a Group III element comprises Al, Ga.
With regard to claim 12, HIKITA et al. disclose the composition change element (GaN and AlGaN) comprises a Group V element (N).
With regard to claim 13, HIKITA et al. disclose a groove (a recess A functioning as groove) located in the gate region (107A) of the composition change layer (105, 106, 501, 502); wherein at least a portion of the p-type semiconductor material layer (107) fills the groove (A).
With regard to claim 14, HIKITA et al. the groove (A) penetrates the composition change layer (105, 106, 501, 502).
With regard to claim 15, HIKITA et al. disclose the p-type semiconductor material layer (107) is p-type GaN.
claim 16, HIKITA et al. disclose a source region (a source region forming in the layer 103, or 104) and a drain region (a drain region forming in the layer 103, or 104) on both sides of the gate region (107A) are defined on a surface of the barrier layer (104), and the semiconductor structure further comprises: a source electrode (108) located in the source region and in ohmic contact (Ti layer and the Al layer are formed in the ohmic concave portion, heat treatment is performed at 650 ° C in a nitrogen atmosphere to form the source electrode 108. Thus, a source electrode (108) located in the source region and in ohmic contact; for example, see example 1 of the translation) with the barrier layer (104); and a drain electrode (109) located in the drain region and in ohmic contact (Ti layer and the Al layer are formed in the ohmic concave portion, heat treatment is performed at 650 ° C in a nitrogen atmosphere to form the drain electrode (109) with the barrier layer (104).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIKITA et al. (CN102239551) in view of Morvan (10,050,137).
With regard to claim 17, HIKITA et al. do not clearly disclose a nucleating layer and a buffer layer sequentially located under the channel layer.
However, Pavio discloses a nucleating layer (12) and a buffer layer (13) sequentially located under the channel layer (15).

    PNG
    media_image4.png
    355
    566
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the HIKITA et al.’s device to have a nucleating layer and a buffer layer sequentially located under the channel layer as taught by Morvan in order to  promote a growth by epitaxy of the buffer layer and proves particularly advantageous in the case of greatly mismatched mesh and coefficients of thermal expansion or dilation parameters between the buffer layer and the substrate for a stability operation of the semiconductor device), as is known to one of ordinary skill in the art.
7.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (7,728,356) in view of HIKITA et al. (CN102239551).
With regard to claim 20, Suh et al. do not clearly disclose a source region and a drain region located on both sides of the gate region are defined on a surface of the barrier layer, the method further comprises: etching away a portion of the semiconductor structure above the source region to expose the barrier layer, and forming, in the source region, a source electrode in ohmic contact with the barrier layer; and etching away a portion of the semiconductor structure 


    PNG
    media_image1.png
    306
    574
    media_image1.png
    Greyscale

However, HIKITA et al. disclose a source region (a source region forming in the layer 103, or 104) and a drain region (a drain region forming in the layer 103, or 104) on both sides of the gate region (107A) are defined on a surface of the barrier layer (104), and the method further comprises: etching away a portion of the semiconductor structure above the source region (a source region forming in the layer 103, or 104) to expose the barrier layer (104), and forming, in the source region, a source electrode (108) in ohmic contact (Ti layer and the Al layer are formed in the ohmic concave portion, heat treatment is performed at 650 ° C in a nitrogen atmosphere to form the source electrode 108. Thus, a source electrode (108) located in the source region and in ohmic contact; for example, see example 1 of the translation) with the barrier layer (104); and etching away a portion of the semiconductor structure (fig. 5) above the drain region (the drain region forming in the layer 103, or 104) to expose the barrier layer (104), and forming, in the drain region, a drain electrode in ohmic contact (Ti layer and the Al layer are formed in the ohmic 

    PNG
    media_image3.png
    408
    528
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the HIKITA et al.’s device to have steps for forming a source region and a drain region located on both sides of the gate region are defined on a surface of the barrier layer, the method further comprises: etching away a portion of the semiconductor structure above the source region to expose the barrier layer, and forming, in the source region, a source electrode in ohmic contact with the barrier layer; and etching away a portion of the semiconductor structure above the drain region to expose the barrier layer, and forming, in the drain region, a drain electrode in ohmic contact with the barrier layer as taught by Suh et al. in order to  enhance a high conductivity of the electrodes for a stability operation of the semiconductor device), as is known to one of ordinary skill in the art.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826